  Case 9:19-cv-00405-GLS-ML Document 42 Filed 06/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
BRITTAIN J. PURCELLE,

                        Plaintiff,                  9:19-cv-405
                                                    (GLS/ML)
                  v.

E. VEDDER et al.,

                        Defendants.
APPEARANCES:                            OF COUNSEL:

FOR THE PLAINTIFF:
BRITTAIN J. PURCELLE
Plaintiff, pro se
14-B-0600
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

and

Volunteers of America
320 Chenango Street
Binghamton, NY 13902

FOR THE DEFENDANTS:
HON. LETITIA JAMES                      JOHN F. MOORE
New York State Attorney General         Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge
  Case 9:19-cv-00405-GLS-ML Document 42 Filed 06/29/20 Page 2 of 3




                                          ORDER

      The above-captioned matter comes to this court following a Report

and Recommendation (R&R) by Magistrate Judge Miroslav Lovric, duly

filed on May 29, 2020. (Dkt. No. 40.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections1 having been filed, and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report and Recommendation (Dkt. No. 40) is

ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion to dismiss for failure to prosecute

(Dkt. No. 38) is GRANTED; and it is further

      ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED in its

entirety, pursuant to Fed. R. Civ. P. 41(b) and 37(d), based on his failure to

prosecute, and comply with this Court’s orders and Local Rules of Practice;


       1
          On February 12, 2020, a copy of a text order was mailed to plaintiff at the address
listed on the docket. (Dkt. No. 35.) That mailing was returned to the court, hand marked
“Released.” (Dkt. No. 36.) The deputy clerk noticed that the following address: Volunteers of
America, 320 Chenango St., Binghamton, NY 13902 was provided in a declaration of service
for plaintiff by defendants. (Dkt. No. 39.) The R&R was provided to plaintiff at that address.
(Dkt. No. 40.) On June 8, 2020, the R&R mailed to plaintiff was returned to the court. (Dkt.
No. 41.) Plaintiff has failed to keep this court apprised of his residence with the filing of a
notice of change of address as required by Local Rule 10.1(c)(2) and 41.2(b).

                                               2
  Case 9:19-cv-00405-GLS-ML Document 42 Filed 06/29/20 Page 3 of 3




and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice and on plaintiff at both

addresses provided in this order.

IT IS SO ORDERED.

June 29, 2020
Albany, New York




                                      3
